DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities: There are two instances of paragraph “d)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15 and 19, the recitations of “coated and uncoated” in the alternative, and “coated or uncoated” render the claims unclear as all possibilities appear to be included, thus appearing not to provide a limitation.

Regarding claim 13, the claim has been amended to recite first and second substrates, but then at line 3, the term substrates was deleted by the amendment, rendering antecedent basis unclear for the recitation of “the first and second together with a composition.”  Also, the recitation of “the area” lacks antecedent basis.
Regarding claim 20, this claim recites dependency from claim 20, rendering the claim unclear.  To advance prosecution, the claim is considered on the merits below as if depending from claim 19.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites fumed silica as one of a list of alternatives.  The recitation of claim 2 of  “comprises fumed silica” is in improper dependent form because it fails to further define or limit the subject matter of claim 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golombowski et al., US 2010/0154969 (hereafter Golombowski) in view of Landon, US 2007/0179236 (hereafter Landon).
	
	Regarding claim 1, Golombowski teaches a composition (Abstract) useful as an adhesive for bonding glass into vehicles (para [0002]), the composition including:  
a) one or more isocyanate functional prepolymers (paras [0005], [0010] and [0019); claim 1); 
c) one or more catalysts for the reaction of isocyanate moieties with active hydrogen atom containing groups (paras [0029]-[0030]);
 d) one or more thixotropic fillers, including fumed silica and organically modified fumed silica (para [0026]), untreated (i.e., uncoated) calcium carbonate (para [0023]), polyurea (para [0017]) and castor oil (para [0031]); and
 e) one or more forms of carbon black (paras [0005] and [0024]).

Golombowski is silent as to the inclusion of b) one or more quaternary ammonium modified nanoclays having at least one dimension less than 100 nm, and present in an amount of about 0.5 to about 4.0 percent by weight based on the weight of the composition.
have at least one dimension less than 100 nm) (para [0042]).  At para [0057] and Table 1, Landon teaches a composition having 0.1-50 weight percent nanoclays, overlapping the recited range of about 0.5 to about 4.0 percent by weight based on the weight of the composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);MPEP 2144.05.
Landon teaches nanoclays possess a unique morphology with one dimension being in the nanometer range (para [0039]).  Landon goes on to explain:  “Nanoclays can form chemical complexes with an intercalant that ionically bonds to surfaces in between the layers making the clay particles.  This association of intercalant and clay particles results in a material which is compatible with many different kinds of host resins permitting the clay filler to disperse therein” (para [0039]).  It is noted that Landon also teaches including other fillers, in addition to the nanoclay component, in its composition, such as calcium carbonate, fumed silicas, carbon black, clay, kaolin and talc (para [0046] and claim 17).


Regarding claim 2, see the Section 112 rejection above and the rejection of claim 1 above discussing the Golombowski teaching of fumed silica at para [0026].  Landon also teaches including fumed silica at para [0046].

	Regarding the claim 3 recitation of about 10 to about 60 percent by weight of a clay and/or a talc, based on the weight of the composition, see Golombowski at para [0023] teaching a filler component that may be a non-pigmented filler, such as talc, at about 0 wt.% to about 32 wt.%.  At para [0025] Golombowski teaches 0 to 30 wt.% fillers that may be clay.  Each of these ranges overlaps and thus renders obvious the range recited in claim 3.  Landon also teaches its composition may include fillers other than the nanoclays, including talc, at para [0046].  

Regarding claim 4, Golombowski teaches a preference for thixotropic filler in an amount of 3 wt.% or less at para [0026], overlapping and thus rendering obvious the recited range of 1.0 percent by weight or greater.   

Regarding claims 5 and 6, as to the claim 5 recitation that the one or more forms of carbon black includes conductive carbon black in an amount below the percolation threshold for the composition, and the claim 6 recitation of wherein the conductive carbon black is present in an amount of less than 18 percent by weight, Golombowski teaches “If conductive carbon black is used, attention must be paid to keep the concentration below about 18 percent by weight in the overall composition to prevent the impedance of the composition to be above 1010 Ohm-cm, composition below this amount are considered to be non-conductive” (i.e., below the percolation threshold for the composition)(para [0024]).

Regarding claim 7, Golombowski teaches adhesion promoters at para [0033] and Landon teaches adhesion promoters at para [0051].

Regarding claim 8, Golombowski teaches fumed silica at para [0026] and calcium carbonate at para [0023].

Regarding claim 9, Golombowski in view of Landon teaches: 
a) the one or more isocyanate functional prepolymers are present in an amount of about 10 percent by weight to about 65 percent by weight (para [0019] of Golombowski), overlapping and thus rendering obvious the claim 9 recitation of 20 to about 70 percent by weight; 
one or more quaternary ammonium modified nanoclays are present in an amount of 0.1 to 50 weight percent  (see the rejection of claim 1 above and para [0057] and Table 1 of Landon), overlapping and thus rendering obvious the claim 9 recitation of about 0.5 to about 4.0 percent by weight; 
c) the one or more catalysts for the reaction of isocyanate moieties with hydroxyl groups are present in an amount of about 1.0 percent by weight or less (para [0029] of Golombowski), overlapping and thus rendering obvious the claim 9 recitation of  0.005 to about 2 percent by weight; 
d) the one or more thixotropic fillers are present in an amount of up to about 3 percent by weight (para [0026] of Golombowski), overlapping and thus rendering obvious the claim 9 recitation of about 0.5 weight percent or more; 
e) the one or more forms of carbon black is present in an amount of up to about 18 percent by weight (para [0024] of Golombowski), overlapping and thus rendering obvious the claim 9 recitation of about 10 to 18 percent by weight; and 
f) the composition includes about 32 percent by weight or less of talc (para [0023] of Golombowski), overlapping and thus rendering obvious the claim 9 recitation of 10 to 30 percent by weight of talc. 

Regarding claim 10, Landon teaches a variety of nanoclays and their mixtures at para [0043].   

Regarding claim 11, Landon teaches smectic clays at para [0043] including sodium, calcium and magnesium montmorillonite (i.e., smectite).  

	Regarding the claim 12 recitation that the one or more nanoclays have at least one dimension of about 50 nm or less, see the rejection of claim 1 above and Landon at para [0042], the Landon teaching of the vertical dimension varying between about 0.5 nm and about 10 nm, also overlapping and rendering obvious the claim 12 recitation of about 50 nm or less.  

Regarding claims 13, 14 and 15, at paras [0008] and [0038] Golombowski teaches bonding “bond glass or plastic coated with an abrasion resistant coating (i.e., a first substrate) with other substrates such as metal or plastics (i.e., a second substrate).  Para [0038] also teaches cleaning and priming the first substrate area to be bonded, followed by bonding, thus teaching the claim 13 recitation that the bonding is disposed along at least a portion of the area wherein the substrates are in contact.  Regarding the claim 15 recitation of the second substrate being coated or uncoated, please see the Section 112 rejection above.  On the merits, para [0008] teaches coated and uncoated portions of vehicles and para [0039] teaches coating the second substrate, a window flange, with a primer.

Regarding claims 16 and 17, para [0008] of Golombowski teaches bonding at temperatures between about -10°C and about 80°C, a range that includes ambient (i.e., room temperature of between 15° and 25°C) and overlaps the claim 17 range of about 40 to about 80°C, rendering obvious the claim 16 and 17 recitations.

of  wherein the first substrate is an automotive window and the second substrate is a window frame, see Golombowski at paras [0008] and [0038] and claim 20.

Regarding claims 19 and 20, Golombowski teaches a composition (Abstract) useful as an adhesive for bonding glass into vehicles (para [0002]), the composition including:  
a) one or more isocyanate functional prepolymers present in an amount of about 10 percent by weight to about 65 percent by weight (para [0019]), overlapping and thus rendering obvious the claim 19 recitation of 30 to about 60 percent by weight; 
b) about 32 percent by weight or less of nonpigmented fillers (para [0023] of Golombowski) overlapping and thus rendering obvious the claim 19 recitation of 16 to 50 percent by weight;   
d) one or more catalysts for the reaction of isocyanate moieties with hydroxyl groups present in an amount of about 1.0 percent by weight or less (para [0029]), overlapping and thus rendering obvious the claim 19 recitation of  0.005 to about 2 percent by weight; 
d) one or more thixotropic fillers are present in an amount of up to about 3 percent by weight (para [0026]), overlapping and thus rendering obvious the claim 19 recitation of about 1 weight percent or more, Golombowski further teaching its fillers include fumed silica and organically modified fumed silica (para [0026]), untreated (i.e., uncoated) calcium carbonate (para [0023]), polyurea (para [0017]) and castor oil (para [0031]); and
one or more forms of carbon black is present in an amount of up to about 18 percent by weight (para [0024]), overlapping and thus rendering obvious the claim19 recitation of about 10 to 18 percent by weight.
Golombowski is silent as to the recitation of component c): about 0.5 to about 4.0 percent by weight of one or more quaternary ammonium modified nanoclays having at least one dimension less than 100 nm.
Landon, like Golombowski, teaches a composition useful as an adhesive for use with windows (Abstract and para [0001]).  A composition of Landon includes a moisture curable resin obtained by reacting an isocyanate-terminated polyurethane prepolymer with a suitable silane (para [0013]).  The composition of Landon further includes at least one nanoclay (paras [0005]-[0010]) that may be quaternary ammonium modified (paras [0043]-[0044]).  Nanoclays of Landon have a thickness or vertical dimension that can vary between about 0.5 nm and about 10 nm (i.e., have at least one dimension less than 100 nm) (para [0042]).  At para [0057] and Table 1, Landon teaches a composition having 0.1-50 weight percent nanoclays, overlapping the recited range of about 0.5 to about 4.0 percent by weight.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);MPEP 2144.05.
Landon teaches nanoclays possess a unique morphology with one dimension being in the nanometer range (para [0039]).  Landon goes on to explain:  “Nanoclays can form chemical complexes with an intercalant that ionically bonds to surfaces in between the layers making the clay particles.  This association of intercalant and clay particles results in a material which is compatible with many different kinds of host 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the composition of Golombowski to include the nanoclay component taught in Landon, in addition to other clays or fillers of Golombowski, for the advantage taught in Landon of the compatibility of nanoclays with many different kinds of host resins, permitting improved clay filler dispersion in the resins, the combination particularly useful in adhesive applications directed to bonding glass in window applications to which both Golombowski and Landon are directed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746